DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Terminal Disclaimer
The terminal disclaimer filed on 12 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,870,030 and 10,335,624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 12 January 2022, with respect to 35 U.S.C. § 112(b) rejection of claim 12 has been fully considered and are persuasive. Applicant has amended the claim to clarify the range and overcome the rejection of record. Accordingly, the 35 U.S.C. § 112(b) rejection of claim 12 has been withdrawn. 

Applicant’s amendments and arguments, filed 12 January 2022, with respect to 35 U.S.C. § 102 rejections in view of Mathis have been fully considered and are persuasive. Applicant has amended the claims such that claim limitations which were not rejected by art have been incorporated into the independent claim and therefore are not taught by the art. Accordingly, the 35 U.S.C. § 102 rejections in view of Mathis has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Mathis teaches a composition for extinguishing a fire comprising water and a blend of konjac gum and xanthan gum [0030-0031].
However, Mathis does not teach that the composition comprises a suspension agent selected from the group of glycerol, a glycol, a glycol ether, and a water soluble polyethylene glycol.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767